Exhibit 10.2

Option No.:             

XM SATELLITE RADIO HOLDINGS INC.

2007 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

XM Satellite Radio Holdings Inc., a Delaware corporation (the “Company”), hereby
grants an option to purchase shares of its common stock, $.01 par value, (the
“Stock”) to the optionee named below. Additional terms and conditions of the
grant are set forth in this cover sheet and in the attachment (collectively, the
“Agreement”) and in the Company’s 2007 Stock Incentive Plan (the “Plan”).

Grant Date:                     , 200  

Name of Optionee:                                         
                                        

Optionee’s Employee Identification Number:
            -            -            

Number of Shares Covered by Option:             

Option Price per Share: $                .         (At least 100% of Fair Market
Value)

Vesting Start Date:                     ,         

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also attached.
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement should appear to
be inconsistent with the Plan. Certain capitalized terms used in this Agreement
are defined in the Plan, and have the meaning set forth in the Plan.

 

Optionee:

 

 

     (Signature)

Company:

 

 

     (Signature)  

Title:

  

 

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

XM SATELLITE RADIO HOLDINGS INC.

2007 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Non-Qualified Stock Option    This option is not intended to be an incentive
stock option under Section 422 of the Internal Revenue Code and will be
interpreted accordingly. Vesting   

This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.

 

Your right to purchase shares of Stock under this option vests as to one-third
(1/3rd) of the total number of shares covered by this option, as shown on the
cover sheet, on each of the first three one-year anniversaries of the Vesting
Start Date, provided you then continue in Service. The resulting aggregate
number of vested shares will be rounded down to the nearest whole number, and
you cannot vest in more than the number of shares covered by this option.

 

No additional shares of Stock will vest after your Service has terminated for
any reason; notwithstanding the foregoing, your option shall become 100% vested
upon your termination of Service if your Service terminates as a result of your
death or Disability.

Term    Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet. Your option will expire earlier if your Service terminates,
as described below. Terminations    If your Service terminates, your option will
be exercisable for the following periods after such termination: three (3)
months in the case of voluntary termination, six (6) months following an
involuntary termination, or twelve (12) months in the case of death, Disability,
retirement or voluntary or involuntary termination after a Corporate
Transaction. Leaves of Absence    For purposes of this option, your Service does
not terminate when you go on a bona fide employee leave of absence that was
approved by the Company in writing, if the terms of the leave provide for
continued Service crediting, or when continued Service crediting is



--------------------------------------------------------------------------------

  

required by applicable law. However, your Service will be treated as terminating
90 days after you went on employee leave, unless your right to return to active
work is guaranteed by law or by a contract. Your Service terminates in any event
when the approved leave ends unless you immediately return to active employee
work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

Notice of Exercise   

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase (in a parcel of at least 100
shares generally). Your notice must also specify how your shares of Stock should
be registered (e.g. in your name only or in your and your spouse’s names as
joint tenants with right of survivorship). The notice will be effective when it
is received by the Company.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment   

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

 

• Cash, your personal check, a cashier’s check, a money order or another cash
equivalent acceptable to the Company.

 

• Shares of Stock which have already been owned by you and which are surrendered
to the Company. The value of the shares, determined as of the effective date of
the option exercise, will be applied to the option price.

 

• By delivery (on a form prescribed by the Company) of an irrevocable direction
to a licensed securities broker acceptable to the Company to sell Stock and to
deliver all or part of the sale proceeds to the Company in payment of the
aggregate option price and any withholding taxes.

Withholding Taxes    You will not be allowed to exercise this option unless you
make acceptable arrangements to pay any withholding or other taxes that may be
due as a result of the option exercise or sale of Stock acquired under this
option. In the event that the Company determines that any federal, state, local
or foreign tax or

 

2



--------------------------------------------------------------------------------

   withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate. Subject to the prior approval of the Company,
which may be withheld by the Company, in its sole discretion, you may elect to
satisfy this withholding obligation, in whole or in part, by causing the Company
to withhold shares of Stock otherwise issuable to you or by delivering to the
Company shares of Stock already owned by you. The shares of Stock so delivered
or withheld must have an aggregate Fair Market Value equal to the withholding
obligation and may not be subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements. Corporate Transaction   

Notwithstanding the vesting schedule set forth above, upon the consummation of a
Corporate Transaction, this option will become 100% vested (i) if it is not
assumed, or equivalent options are not substituted for the options, by the
Company or its successor, or (ii) if assumed or substituted for, upon your
Involuntary Termination within the 12-month period following the consummation of
the Corporate Transaction. Notwithstanding any other provision in this
Agreement, if assumed or substituted for, the option will expire one year after
the date of termination of Service.

 

“Involuntary Termination” means termination of your Service by reason of (i)
your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then as set forth in the Plan following (x) a
substantial adverse alteration in your title or responsibilities from those in
effect immediately prior to the Corporate Transaction; (y) a reduction in your
annual base salary as of immediately prior to the Corporate Transaction (or as
the same may be increased from time to time) or a material reduction in your
annual target bonus opportunity as of immediately prior to the Corporate
Transaction; or (z) the relocation of your principal place of employment to a
location more than 35 miles from your principal place of employment as of the
Corporate Transaction or the Company’s requiring you to be based anywhere other
than such principal place of employment (or permitted relocation thereof) except
for required travel on the Company’s business to an extent substantially
consistent with your business travel obligations as of immediately prior to the
Corporate Transaction.

Transfer of Option    During your lifetime, only you (or, in the event of your
legal

 

3



--------------------------------------------------------------------------------

  

incapacity or incompetency, your guardian or legal representative) may exercise
the option. You cannot transfer or assign this option. For instance, you may not
sell this option or use it as security for a loan. If you attempt to do any of
these things, this option will immediately become invalid. You may, however,
dispose of this option in your will or it may be transferred upon your death by
the laws of descent and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.

Retention Rights    Neither your option nor this Agreement give you the right to
be retained by the Company (or any Parent, Subsidiaries or Affiliates) in any
capacity. The Company (and any Parent, Subsidiaries or Affiliates) reserve the
right to terminate your Service at any time and for any reason. Shareholder
Rights    You, or your estate or heirs, have no rights as a shareholder of the
Company until a certificate for your option’s shares has been issued (or an
appropriate book entry has been made). No adjustments are made for dividends if
the applicable record date occurs before your stock certificate is issued (or an
appropriate book entry has been made), except as described in the Plan.
Forfeiture of Rights   

If during your term of Service you should take actions in competition with the
Company, the Company shall have the right to cause a forfeiture of your rights,
including, but not limited to, the right to cause: (i) a forfeiture of any
outstanding option, and (ii) with respect to the period commencing twelve (12)
months prior to your termination of Service with the Company and ending twelve
(12) months following such termination of Service (A) a forfeiture of any gain
recognized by you upon the exercise of an option or (B) a forfeiture of any
Stock acquired by you upon the exercise of an option (but the Company will pay
you the option price without interest).

 

Unless otherwise specified in an employment or other agreement between the
Company and you, you take actions in competition with the Company if you
directly or indirectly, own, manage, operate, join or control, or participate in
the ownership, management, operation or control of, or are a proprietor,
director, officer, stockholder, member, partner or an employee or agent of, or a
consultant to any business, firm, corporation, partnership or other entity which
competes with any business in which the Company or any of its Affiliates is
engaged during your

 

4



--------------------------------------------------------------------------------

   employment or other relationship with the Company or its Affiliates or at the
time of your termination of Service. Under the prior sentence, ownership of less
than 1% of the securities of a public company shall not be treated as an action
in competition with the Company. Adjustments    In the event of a stock split, a
stock dividend or a similar change in the Stock, the number of shares covered by
this option and the option price per share shall be adjusted (and rounded down
to the nearest whole number) pursuant to the Plan. Your option shall be subject
to the terms of the agreement of merger, liquidation or reorganization in the
event the Company is subject to such corporate activity in accordance with the
terms of the Plan. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The Plan   

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.

Data Privacy   

In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Optionees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
option grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If

 

5



--------------------------------------------------------------------------------

   at any time you would prefer to receive paper copies of these documents, as
you are entitled to, the Company would be pleased to provide copies. Please
contact [                     ] at [                     ] to request paper
copies of these documents.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

6